11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                      JUDGMENT

Dwayne Uterral Hardeman,                     * From the 35th District Court
                                               of Brown County
                                               Trial Court No. CR23428.

Vs. No. 11-16-00244-CR                        * August 16, 2018

The State of Texas,                          * Opinion by Bailey, J.
                                               (Panel consists of: Willson, J.,
                                               Bailey, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

       This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we reverse the judgment of the trial court, and we remand this cause
to the trial court for a new trial.